Opinion issued August 18, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-13-00124-CV
                             ———————————
             XENOS YUEN AND THE LAW OFFICES OF YUEN
                    & ASSOCIATES, P.C., Appellants
                                           V.
                       HUNG HO AND H.L.L.S., Appellees



                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-56898



                           MEMORANDUM OPINION

      Appellants, Xenos Yuen and The Law Offices of Yuen & Associates, P.C.,

have failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file

brief), 38.8(a) (governing failure of appellant to file brief). After being notified that
this appeal was subject to dismissal, appellants did not adequately respond. See TEX.

R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                          2